This case differs in no material respect from the preceding case, Walling v. Robertine. That case states the rule to be: "Writs of error from city courts are returnable to the Supreme Court of Errors."
The plaintiff makes two additional claims. General Statutes, Sup. 1947, 1418i, does not affect the jurisdiction of writs of error of the specific courts named in 1667c and 1665c of the 1935 Cumulative Supplement. The term "municipal courts" is not used in the latter sections. General Statutes, 5704, authorizing the bringing of writs of error in which errors in matters of fact and in matters of law are joined to the Superior Court, has been repealed. Cum. Sup. 1935, 1666c.
  There is no error.